COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Thomas Gunnar Kelly v. Sherry Marie Kelly

Appellate case number:     01-19-00580-CV

Trial court case number: 2018-21540

Trial court:               246th District Court of Harris County

       On September 23, 2021, the parties filed a “Joint Motion to Expedite the Mandate.” In this
motion, the parties informed the Court that they have reached a settlement agreement. They request
that we expedite issuance of our mandate so the trial court, on remand, can sign an Agreed Decree
of Divorce consistent with the parties’ settlement agreement.


        The parties’ joint motion to expedite issuance of the mandate is granted. We direct the
Clerk of this Court to issue the mandate for the above-captioned case immediately. See TEX. R.
APP. P. 18.1(c) (“The mandate may be issued earlier if the parties so agree . . . .”).


       It is so ORDERED.

Judge’s signature: /s/ April L. Farris
                       Acting individually        Acting for the Court


Panel consists of Justices Kelly, Guerra, and Farris.

Date: September 28, 2021